                                 Case 2:20-cv-02073-VAP-RAO Document 25 Filed 07/29/20 Page 1 of 2 Page ID #:143



                                                                                                                    JS-6
                                  1                                UNITED STATES DISTRICT COURT
                                  2                               CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       In the Matter of Troy Lowe and Lola
                                  6          Lowe                                    2:20-cv-02073-VAP-RAOx
                                  7
                                                                                                    JUDGMENT
                                  8
                                  9
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13          Pursuant to the Order Granting Defendant’s Motion for Default Judgment,
                                 14   JUDGMENT BY DEFAULT IS HEREBY ENTERED in favor of Plaintiffs-in-
                                 15   Limitation Troy Lowe and Lola Lowe, as owners of a 1990 Silverton Marine 34,
                                 16   HIN # STNC02251990, California Registration # CF 4305 TS, her engine, tackle,
                                 17   apparel, appurtenances, etc., as against all potential claimants, known or unknown,
                                 18   other than any minor, on all claims arising out of the November 3, 2019, vessel
                                 19   engine smoke and fire incident that occurred as the vessel was returning to
                                 20   Wilmington, California, from an overnight recreational fishing trip to Santa Barbara
                                 21   Island off the coast of Southern California.
                                 22
                                 23          THIS COURT DECREES that Plaintiffs-in-Limitation Troy Lowe and Lola
                                 24   Lowe, as owners of a 1990 Silverton Marine 34, HIN # STNC02251990, California
                                 25   Registration # CF 4305 TS, her engine, tackle, apparel, appurtenances, etc., are
                                 26

                                                                                1
                                 Case 2:20-cv-02073-VAP-RAO Document 25 Filed 07/29/20 Page 2 of 2 Page ID #:144




                                  1   completely exonerated from all liability for all claims arising out of the November
                                  2   3, 2019, smoke and fire incident as to all defaulted persons and entities.
                                  3
                                  4   IT IS SO ORDERED.
                                  5
                                  6
                                          Dated:     7/29/20
                                  7                                                           Virginia A. Phillips
                                  8                                                      United States District Judge

                                  9
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                                2
